FILED
                            NOT FOR PUBLICATION                              OCT 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30375

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00024-CCL

  v.
                                                 MEMORANDUM *
CHARLES BERNARD PARKE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Charles C. Lovell, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Charles Bernard Parke appeals from his 262-month sentence imposed

following his guilty-plea conviction for possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Parke contends that his sentence is unreasonable because the district court

failed to consider his extraordinary medical problems. The record reflects that the

district court thoroughly considered Parke’s arguments for a downward departure

based on his health issues, but found the circumstances insufficient to warrant a

sentence below the bottom of the advisory Guidelines range. The district court did

not procedurally err, and the sentence is substantively reasonable under the totality

of the circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007); see also

United States v. Carty, 520 F.3d 984, 995 (9th Cir. 2008) (en banc).

      Parke’s request for new counsel is denied.

      AFFIRMED.




                                          2                                    09-30375